Citation Nr: 1632410	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable initial evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to October 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2009 addressing the severity of his hearing loss.  At that time it was noted the Veteran did not wear hearing aids.  As it has been almost 7 years since that examination, the Board finds that a current examination would aid in addressing the claim.  Additionally, there are no records of treatment for his hearing loss dated after 2009. Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him since May 2009 for his hearing loss.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the record.  If any requested records cannot    be obtained, the Veteran should be notified of this.

Additionally, obtain relevant VA treatment records not yet obtained dating since May 2009.  If no treatment records exist, the claims file should be annotated to reflect such.

2.  After the development above is completed, schedule the Veteran for a VA audiological examination.  The record must be made available to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

3.  After the above is completed to the extent possible,   the AOJ should readjudicate the claim.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

